Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
In claim 10, the limitation "the display device as claimed in one of claims 1 to 8" has been replaced with "the display device as claimed in claim 1".
End of examiner's amendment.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species A and B , as set forth in the Office action mailed on 09/21/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP  § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 10, directed to species B are no longer withdrawn from further consideration because the claim(s) require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Fournier, discloses all of the limitations set forth in the previous Office Action.  However, Fournier, either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “a single transparent covering that covers all planar display regions of the display device and is three-dimensionally configured, on its observer side, having regions of various thicknesses, wherein the regions of various thicknesses are between at least one of the planar display regions and the observer side wherein the at least one display region is optically perceived as being elevated toward the observer side in the regions of greater thickness, wherein the regions of various thickness are located linearly between at least one of digits, characters, symbols dials, pointers, and an optoelectronic display located on the display plane and an observer location”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 2-11 and 14: Since claims 2-11 and 14 depend either directly or indirectly on the allowed claim 1, claims 2-11 and 14 are also allowed.
Regarding claim 12:  The closest prior art, Fournier, discloses all of the limitations set forth in the previous Office Action.  However, Fournier, either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 12, and in particular fails to disclose or make obvious, “wherein the regions of various thicknesses are in a position visible to an observer location such that a line of sight for an observer passes through the transparent covering when viewing the at least one planar display and the at least one display region is optically perceived by the observer as being elevated in the regions of greater thickness; and wherein the regions of various thickness are located linearly between at least one of digits, characters, symbols dials, pointers, and an optoelectronic display located on the display plane and the observer location”.  Therefore, claim 12 is deemed non-obvious and inventive over the prior art and are allowed.
As to claim 15: Since claim 15 depends on the allowed claim 12, claim 15 is also allowed.
Regarding claim 13:  The closest prior art, Fournier, discloses all of the limitations set forth in the previous Office Action.  However, Fournier, either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 13, and in particular fails to disclose or make obvious, “wherein the regions of various thicknesses are between the at least one planar display region and an observer location on the observer side of the transparent covering such that the at least one display region is optically perceived as being elevated toward the observer side in the regions of greater thickness; and wherein the regions of various thickness are located in a line of sight between at least one of digits, characters, symbols dials, pointers, and an optoelectronic display located on the display plane and the observer location.”.  Therefore, claim 13 is deemed non-obvious and inventive over the prior art and are allowed.
As to claim 16: Since claim 16 depends on the allowed claim 13, claim 16 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871